Citation Nr: 1140204	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  99-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to the service-connected asthma.

2.  Whether a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1977 and from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied increased rating for the service-connected asthma and also denied the Veteran's request to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as secondary to asthma.  During the course of the appeal the file was transferred to the RO in Waco, Texas, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Board issued a decision in January 2001 that reopened the claim of service connection and remanded the case to the AOJ for development of the merits.  The Board subsequently remanded the case to the AOJ for further development in September 2003 and March 2006.

The Veteran testified before the RO's Decision Review Officer (DRO) in November 2006, following which the Board remanded the case to the RO for further development in August 2007.  The case was thereupon returned to the Board for further appellate review.

In May 2010 the Board issued a decision that denied service connection for a psychiatric disorder and partially granted the claim for increased rating for asthma (the Board increased the rating from 30 percent to 60 percent).  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order in March 2011 granting a Joint Motion for Partial Remand of the Parties (Joint Motion) that vacated the Board's decision regarding the claim for service connection, and returned it and the issue regarding whether a TDIU benefits claim was raised by the record to the Board for its consideration.  The Court's Order did not disturb the Board's decision in regard to the evaluation of the service-connected asthma.

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence added to the record since April 2006 does not show that the Veteran's service-connected asthma, alone, renders him unable to obtain or maintain gainful employment consistent with his education and industrial background.
       

CONCLUSION OF LAW

A claim for a TDIU is not raised by the record on appeal.    38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

The Board's decision in May 2010 found VA's duties to notify and assist had been satisfied.  The most recent Joint Motion for Partial Remand in March 2011, as incorporated by the Court's Order, expressed no issues regarding duties of notice and to assist.  The Board is confident that if any VCAA defects existed in its May 2010 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

The Board will accordingly proceed with adjudication of the issue of whether a claim for TDIU is raised by the record.

Pertinent Laws and Statutes

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  To infer such a claim, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Likewise, such an inferred claim would logically need to be presented as a consequence of the service connected disability that was the subject of the increased rating claim.  

Analysis

The appeal in this case has been pending before the Board since 1999.  In April 2006, during the course of the appeal, the RO denied entitlement to a TDIU.  The Joint Motion, as incorporated by the Court's Order, directed the Board to discuss whether the record since April 2006 reasonably raised the issue of a TDIU, and if necessary, to adjudicate the issue.

Historically, records associated with the claims file prior to April 2006 included Social Security Administration (SSA) disability records as well as treatment records from the United States Postal Service (USPS), the Veteran's last reported employer.   In August 2001 the USPS referred the Veteran for examination to determine if he was qualified for retention, and later that month a psychiatric examiner stated the Veteran was unable to work due to a severe emotional condition and that he should be considered for retirement.  In December 2002 the Veteran was medically evaluated by USPS for impairment due to allergic rhinosinusitis, including need for a dust-free environment.  In April 2003 the USPS offered the Veteran employment as a modified window clerk in a location that would not exacerbate his allergic sinusitis, and in May 2003 the Veteran accepted.   USPS advised the Veteran to report to work in June 2003, and the Veteran's USPS disability records were thereupon retired to the National Archives with the notation that the Veteran had returned to work.  However, a June 2003 SSA letter informed the Veteran that he was considered to be disabled, apparently due to psychiatric symptoms (referring to a May 2003 psychiatric evaluation conducted on referral from SSA and showing diagnosis of schizoaffective depressive disorder with persecutory deliria) and the record does not show if the Veteran ever resumed work at USPS.
 
Evidence added to the file since April 2006 includes a VA mental health clinic (MHC) note dated in October 2004, which characterized the Veteran as being retired due to psychiatric disability.  The clinical history noted the Veteran had been discharged from the police force due to diagnosis of schizophrenia and had thereafter been retired from the post office due to emotional problems.

VA allergy and immunology notes dated in July 2006 and November 2006 characterized the Veteran's disability as "severe and persistent asthma."
 
The Veteran testified before the RO's DRO in November 2006 that he had lost his job because of asthma; however, he also testified he had lost his job due to his nervous condition.  He stated that while he was working he was "just about all the time hospitalized" for asthma.  The Veteran testified that on many occasions he would leave work and go immediately to the hospital, although elsewhere in his testimony he denied having been hospitalized for his asthma within the last couple of years.  The Veteran endorsed having gone to the emergency room twice since the previous August. 

A February 2007 VA allergy and immunology note characterized the Veteran's disability as "asthma partially controlled in spite of optimal medications."

An April 2007 VA psychiatric note showed the Veteran reported having a Bachelor's degree in accounting and having worked in the post office for 12 years.  He had previously been employed by the police force but lost that job due to psychiatric symptoms.  The Veteran endorsed having had more than 20 hospitalizations due to asthma.

The Veteran presented to the VA emergency room in September 2007 complaining of asthma attack with increasing dyspnea for the past 24 hours.  Bilateral wheezing was noted at triage.  Clinical examination showed only mild-to-moderate respiratory distress, and the Veteran was discharged home with medication.  Subsequent VA pulmonary function test (PFT) in September 2007 showed an impression of mild obstructive ventilator impairment not responsive to bronchodilator therapy with mild air trapping.

A February 2007 VA allergy and immunology note characterized the Veteran's disability as "asthma partially controlled."

A September 2007 VA mental health psychosocial assessment states the Veteran had a Bachelor of Arts degree in accounting.  The Veteran had worked on the police force from 1979-1981, served in the Army from 1981-1984, and following discharge from service he returned to the police force from 1984-1989.  From 1989-1993 the Veteran worked in various jobs including security officer, and from 1993-2001 he worked as a clerk in the post office. The Veteran stated he was currently unemployed and derived his income from SSA disability and post office compensation.

A September 2007 VA primary care clinic (PCC) note characterized the Veteran's disability as "asthma - controlled at present."

An April 2008 VA outpatient treatment note shows the Veteran reported being currently employed as a truck driver.

The Veteran had a VA respiratory diseases examination in August 2009 in which he reported having retired from the USPS in 2004 with SSA benefits due to bronchial asthma and major depression; therefore, the examiner did not note whether asthma caused current occupational impairment.  The examiner noted the impairment on activities of daily living (ADLs) due to asthma, as reported by the Veteran, were as follows: prevent sports; severe impairment of chores, shopping, exercise, recreation, traveling and dressing; and, moderate impairment of feeding, bathing, toileting and grooming.  

The Veteran also had a VA mental disorders examination in August 2009 in which he endorsed having a bachelor's degree in accounting.  He reported he was unemployed but not retired, having been dismissed by USPS after fighting with another employee.  The examiner diagnosed depressive disorder, not otherwise specified (NOS).

On review of the evidence above the Board finds that a claim for TDIU is not raised by the claim for increased rating for asthma as previously adjudicated by the Board.  

The Board remarks on the outset that the Veteran has contended on several occasions that he lost his position with USPS due to asthma, but such contention is refuted by the objective evidence of record that clearly shows USPS considered the Veteran to be employable despite his asthma, and in fact reemployed him in June 2003 after making reasonable environmental accommodation.  USPS records do not show why the Veteran subsequently lost his position, but the Veteran himself informed a VA examiner that he had lost the job because of an altercation with another employee.  Thus, the objective evidence of record does not support the Veteran's contention that he lost his job with USPS due to asthma.

Further, the record shows the Veteran has a bachelor's degree in accounting.  The file does not show, and the Veteran has not demonstrated, that his service-connected asthma, alone, is of such severity to preclude him from obtaining and maintaining gainful sedentary employment commensurate with his training and education.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran to include his testimony before the DRO, his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran's lay evidence was offered to prove unemployment and unemployability.

The Veteran is competent to testify in regard to his employment status.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's assertion of unemployability due to asthma alone is not credible because in addition to being contrary to the objective evidence of record, as noted above in regard to USPS disability records, his assertions are internally inconsistent.  The Veteran has variously reported unemployment since 2001 or since 2004, although he reported to a VA examiner in 2008 that he was currently employed as a truck driver.  His assertions are also internally inconsistent in that he told the VA respiratory diseases examiner in August 2009 that he retired from the USPS in 2004 due to bronchial asthma and major depression, but on the same day he told the VA psychiatrist that he was terminated by USPS for fighting.  Given the inconsistency of the Veteran's lay statements, the Board cannot find that these statements, unsupported by any other objective evidence, credibly show entitlement to the benefit claimed.

In sum, based on the evidence and analysis above the Board has found that the evidence since April 2006 does not show the Veteran's service-connected asthma, alone, prevents him for gaining or obtaining gainful employment consistent with his education and industrial background.  Accordingly, a claim for a TDIU was not raised on appeal.


ORDER

The Board having found that a claim for a TDIU was not raised by the evidence of record, the appeal in regard to this issue is dismissed.


REMAND

The Joint Motion asserted the opinion of the VA psychiatric examiner in August 2009 is inadequate because the examiner did not provide any rationale for her conclusion that the claimed psychiatric disorder is not caused by of a result of the Veteran's service-connected asthma, other than noting that there is no evidence of a psychiatric disorder in service or within a year after discharge from service.  The Parties agreed the examiner's rationale is insufficient to provide a reasoned medical explanation for the examiner's conclusion that the service-connected asthma did not cause or aggravate the claimed psychiatric disorder.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the file must be returned to the VA examiner who performed the August 2009 psychiatric examination, to enable the examiner to prepare an addendum expressing the clinical rationale for the conclusions previously reached.

The case is therefore REMANDED for the following action:

1.  The file should be returned to the examiner who performed the VA psychiatric examination in August 2009 for an addendum opinion regarding the etiology of the Veteran's psychiatric disorder.

Based on her previous review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether there is a 50 percent or better probability that the Veteran's diagnosed depressive disorder was caused or permanently worsened by the service-connected asthma.  The rationale for the opinion expressed must be provided. 

If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  Likewise, if the August 2009 examiner is unavailable, the matter should be referred to another qualified individual for the requested opinion.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected asthma.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


